Beck. J.
Where an equitable .petition was brought by the vendee for a rescission of the contract of purchase and sale of a body of land, which appears from the conveyance to have been sold by the tract and which was described in the deed by metes and bounds and as eontaining so many acres “more or less,” and to compel a repayment to the vendee of that portion of the purchase-price actually paid, upon the latter’s re-conveyance of the land to the vendor, the petitioner’s right to rescission being based upon an alleged deficiency in the number of aeres embraced in the tract of land conveyed, the ease should have been dismissed upon general demurrer, actual fraud not being shown or charged in the petition. Finney v. Morris, 116 Ga. 758 (42 S. E. 1020) ; Ken *336dall v. Wells, 126 Ga. 343 (55 S. E. 41) ; Emlen v. Roper, 133 Ga. 726 (66 S. E. 934). Judgment reversed.
November 16, 1910.
Equitable petition. Before'Judge Mitchell. Colquitt superior court.- October 14, 1909.
J. D. McKenzie, for plaintiff in error. E. L. Bryan, contra.

All the Justices concur.